Citation Nr: 0818361	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased evaluation for a recurrent low 
back strain status post L5-S1 diskectomy, currently assigned 
a 40 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1982 to March 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  That decision denied an evaluation in 
excess of 10 percent for the veteran's recurrent low back 
strain, but did grant a temporary 100 percent disability 
evaluation effective from February 1, 2005, to September 1, 
2005.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also notes that the veteran submitted statements in 
November 2005 and October 2006 in which she contended that 
she could no longer work due to her service-connected back 
disability.  It is unclear as to whether the veteran intended 
to file a claim for entitlement to a total evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, that matter is referred to 
the RO for appropriate action.  

The Board also notes that the veteran's appeal had originally 
included the issues of entitlement to an increased evaluation 
for right trochanteric bursitis of the hip and for right 
lower extremity L5-S1 radiculopathy.  However, following the 
issuance of the December 2005 statement of the case (SOC), 
the veteran merely stated in her February 2006 substantive 
appeal that she was appealing the issue of entitlement to an 
increased evaluation for her back disability.  There was no 
mention of her right hip disorder.  Moreover, the veteran 
never submitted a submitted a substantive appeal following 
the issuance of the April 2006 statement of the case (SOC) in 
which her claim for an increased evaluation for L5-S1 
radiculopathy was denied.  As such, the veteran has not filed 
a substantive appeal for these issues. See 38 C.F.R. § 
20.202.  Accordingly, the issues of entitlement to an 
increased evaluation for right trochanteric bursitis of the 
hip and for right lower extremity L5-S1 radiculopathy no 
longer remain in appellate status and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To provide the veteran with proper 
notice, to obtain additional treatment records, and to allow 
for the initial consideration of additional evidence by the 
RO.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran indicated in an October 2006 
statement that her physician had prescribed her pain 
medication.  However, with the exception of one treatment 
note dated in January 2007, the claims file does not contain 
any treatment records dated from December 2005 to the 
present.  Moreover, the private medical records dated in 
January 2007 indicated that the veteran would be undergoing 
magnetic resonance imaging and have a follow-up appointment.  
Nevertheless, the evidence of record does not include any 
medical records dated after January 2007.  Such records may 
prove to be relevant and probative.  Therefore, as the claim 
is already being remanded for further development, the RO 
should attempt to obtain and associate with the claims file 
any and all treatment records pertaining to the veteran's 
service-connected back disability.

The Board also observes that additional evidence has been 
received, namely private medical records, which were not 
previously considered by the RO.  A Supplemental Statement of 
the Case (SSOC) was not issued, and the veteran did not 
submit a waiver of the RO's initial consideration of the 
evidence.  As such, the additional evidence must be referred 
to the RO for review and preparation of a Supplemental 
Statement of the Case, if a grant of the benefit sought is 
not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with her 
claim for an increased evaluation for a 
recurrent low back strain status post 
L5-S1 diskectomy.  The letter should 
tell the claimant to provide medical or 
lay evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life.  If the Diagnostic Code 
under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
the claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life (such as a specific 
measurement or test result), the RO 
should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for her service-connected back 
disability.  After acquiring this 
information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records dated from December 2005 to 
the present.

3.  After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  Further development may 
include affording the veteran a more 
recent VA examination.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless she is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



